Petition for Writ of Mandamus Denied and
Memorandum Opinion filed February 23, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00129-CR

 
In Re William David Kelley,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On February 10, 2010, relator, William David Kelley,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the Honorable Maria T. Jackson,
presiding judge of the 339th District Court of Harris County, to “to credit
[his] jail sentence with the presentence jail time incurred prior to his
conviction.”[1] 

Relator’s petition does not comply with the Texas
Rules of Appellate Procedure.  See Tex. R. App. P. 52.3(j) (requiring
person filing petition to certify that he has reviewed petition and concluded
that every factual statement in petition is supported by competent evidence
included in appendix or record); 52.7(1)(a)(1) (requiring certified or sworn
copy of every document that is material to relator’s claim for relief and was
filed in any underlying proceeding).  Moreover, relator has not paid the filing
fee or filed an affidavit of indigence.  See In re Grable, No.
14-04-00779-CV, 2004 WL 1946136, at *1 (Tex. App.—Houston [14th Dist.] Sept. 2,
2004, orig. proceeding) (mem. op.) (“[W]e are not required to rule on matters
unless a filing fee has been paid or a proper affidavit of indigence has been
filed.”); see also Tex. R. App. P. 20.1 (requiring relator to file
affidavit of indigence to proceed without advance payment of costs).  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.  
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Yates, Seymore, and Brown.
Do not publish—Tex. R. App. 47.2(b).




[1] Relator
names the Honorable Caprice Cosper as the respondent.  However, the Honorable
Maria T. Jackson is the presiding judge of the 339th District Court.